DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. Applicant opens with an argument against the office interpretation of “pulling features” of B1.  The office respectfully refers back to the previous non-final action where it was laid clear, that pulling features are functional language attempted to be attached to a structural limitation.  The office has noted the features are capable of being pulled.  Applicant has argued that the retention ring is deformed to reduce its diameter to introduce it in grooves.  There is nothing in the art that would prevent one from pulling on said elements to assist in removing the ring as it is partially separated from the structure. As a pulling feature is a feature that can be pulled, and no more structure can be attributed to the language in its current claim form, the office is not apprised of error in the interpretation.
The applicant’s arguments against L1 only allude to the alleged deficiencies of B1.  
Applicant’s arguments against C1 appear to imply the same failing and again is not persuasive as the feature is perceived by the office to be in B1.  The office also notes; however, that C1 recites on Page 2, ¶24 “Each ring 20 and 22 also has a plurality of teeth 23 for engaging the slots 14.” (emphasis added.) Page 2, ¶27 similarly explicitly discloses that the balance rings,  “projecting inwardly to engage two of the locating slots” and further the rings engage and prevent rotation through said engagement on the balancing ring and slots (14). 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,661,928 to Bart et la. (B1) in view of US 2002/0134191 to Czerniak et al. (C1) and US 2011/0081253 to Lecuyer et al. (L1).

In Re Claim 1:
B1 teaches:
	A rotary parts assembly for an aircraft engine comprising: [Title discloses a shaft and aircraft.]
	An annular body(40) configured to be removably secured to the shaft of the aircraft engine, the annular body having a plurality of pulling features(42) disposed circumferentially therealong; and [Figure 5 and 6 show the tabs, Col. 5, ll. 9-33 disclose the feature of attaching the structure and it being removable after.  In so far as “pulling features” is a structural limitation the elements 42 are capable of being pulled when removing or working with the structure.]

B1 does not teach:


B1 further teaches:
	Passages(30) for the passage of fluid in the system located between the locking ring tabs.  [Col. 5, ll. 32-45.] 

L1 teaches:
	It is known to use balancing rings to balance rotating features that have cooling openings as it is known to provide openings for fasteners and/or cooling passages if said balancing rings might obstruct said passages. [Page 1, ¶4-5.  Further said system provides a way for adjusting weight of the system easily without uninstalling the ring and is advantageous when the balancing ring is near a fluid passage flow. [Page 1, ¶13-15.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of B1, to include a balancing structure and fastenable weights and open holed fasteners as taught by L1 and for the purpose of balancing the shaft while still accommodating the flow passages of B1.  This would yield a balance ring also present at the face of the shaft as disclosed and adjacent the retaining ring.

C1 teaches:
	It can be desirable to adjust the balancing rotor elements, by placing rotor tabs(23) such that they fit between and cover slots(14) for the purpose of locating said balancing feature. [Figures 1 and 4. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the balance ring of C1, included tabs shaped to fit between the pre-existing slots of the retaining ring of B1, as taught by L1, for the purpose of preventing some rotation of the balancing ring and controlling its location while reducing windage loss caused by the slots and spacing in the face. This would yield the interlocating of the balance ring and retaining rings as claimed, such that the pulling features received within circumferential spaces defined between the portions of the balancing ring.

In Re Claims 2, 4, 5, and 7:
B1 as modified claim 1 teaches:
	(Claim 2) the periphery of the balancing ring is an outer periphery. [C1, Figure 5 shows the teeth of the periphery of the balancing ring is an outer periphery. 
	(Claim 4) the portions along said periphery define a plurality of protrusions extending outwardly, and circumferential spaces defined between adjacent ones of the protrusions are adapted to accommodate the pulling features. [C1, Fig 1 and 3 shows the teeth of the balancing ring elements, which are per the modification between the pulling features they accommodate of B1.]
	(Claim 5) claim 4, the circumferential spaces and the pulling features have a contour line having a corresponding relief. [Per C1, Page 2, ¶29 discloses the balancing rings cover the locating slots i.e. the shape of the two elements correspond.  Further in so far as corresponding is disclosed the slots of the B1 ring are between the ridges of the balancing ring and thus correspond.]


In Re Claim 10:
B1 teaches:
	An assembly for mounting onto a shaft(102) of an aircraft engine, the assembly comprising; [Abstract, and Title.]
	An annular body(40) having a portion with radially projecting parts on the peripheral surface defining a plurality of adjacent tabs(42) said circumferential spaces defined between said tabs, the annular part defining a second annular volume envelope corresponding to a volume of the tabs and the circumferential spaces of the annular part, the annular part mounted to the other part. [Figure 5 and 6 show the tabs, Col. 5, ll. 9-33 disclose the feature of attaching the structure and it being removable after.  The volume between said tabs being a claimed volume.]

B1 does not teach:
	A balancing ring having a peripheral surface defining a plurality of adjacent protrusions along said peripheral surface, circumferential spaces defined between said protrusions, the balancing ring defining a first annular volume envelope corresponding to a volume of the protrusion and the circumferential spaces of the balancing ring. Further the annular envelope of said balance ring spaces overlaps and radially interfaces of annular body and such that the pulling features received within circumferential spaces defined between the portions of the balancing ring.

B1 further teaches:
	Passages(30) for the passage of fluid in the system located between the locking ring tabs.  [Col. 5, ll. 32-45.] 

L1 teaches:
	It is known to use balancing rings to balance rotating features that have cooling openings as it is known to provide openings for fasteners and/or cooling passages if said balancing rings might obstruct said passages. [Page 1, ¶4-5.  Further said system provides a way for adjusting weight of the system easily without uninstalling the ring and is advantageous when the balancing ring is near a fluid passage flow. [Page 1, ¶13-15.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of B1, to include a balancing structure and fastenable weights and open holed fasteners as taught by L1 and for the purpose of balancing the shaft while still accommodating the flow passages of B1.  This would yield a balance having the volumes as claimed.

C1 teaches:
	It can be desirable to adjust the balancing rotor elements, by placing rotor tabs(23) such that they fit between and cover slots(14) for the purpose of locating said balancing feature. [Figures 1 and 4. Page 2, ¶24 and 29.] This is advantage not just for balancing the system against rotation but also to provide a manner that is better than brazing, welding, slots, etc. [Page 2, ¶25-26.] Further covering the spaces/slot openings in faces of rotating shifts can reduce windage losses and improve efficiency. [Page 2, ¶30.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the balance ring of C1, included tabs shaped to fit between the pre-existing slots of the retaining ring of B1, as taught by L1, for the purpose of preventing some rotation of the balancing ring and controlling its location while reducing windage loss caused by the slots and spacing in the face. This would yield the radial overlap of the balancing ring and 

In Re Claims 11-13, 15, 17-19:
B1 as modified claim 10 teaches:
	(Claim 11) the first and second annular volume envelopes overlap. [Per the modification the tabs of L1 and the tabs of the retaining ring of B1 overlap as do their volumes.]
	(Claim 12) the peripheral surface of the balancing ring is an outer peripheral surface, and the protrusions extending radially outwardly from a remainder of the peripheral surface. [C1, Figure 5 shows the teeth of the periphery of the balancing ring are on an outer periphery. 
	(Claim 13) the protrusions have a top surface extending between sloped surfaces when viewed in a radial plane. [B1 shows the slots for fitting the teeth of the C1 balancing ring are curved at the edges, thus meeting the modification such that the teeth fit the slots as modified above would result in the teeth accommodating the curved grooves.]
	(Claim 15) the protrusions are circumferentially spaced equally from each other. [B1 Figure 7 shows equally spaced tabs(42) in the evenly spaced representative grooves and structure as shown in Figure 4. Figures 3-6 of C1 show the teeth are equally spaced, that accommodate the slots.]
	(Claim 17) the circumferential spaces of the balancing ring and the tabs(C1, 232) have a corresponding shape. [Per C1, Page 2, ¶29 discloses the balancing rings cover the locating slots i.e. the shape of the two elements correspond.  Further in so far as corresponding is disclosed the slots of the B1 ring are between the ridges of the balancing ring and thus correspond.]
	(Claim 18) peripheral surface of the annular body is a radially inwardly facing surface, such that the tabs (B1, 42) extend radially inwardly therefrom. [Per C1, Page 2, ¶29 discloses the balancing rings cover the locating slots i.e. the shape of the two elements correspond.  Further in so far as 
	(Claim 19) the peripheral surface of the annular body is a radially inwardly facing surface, such that the tabs extend radially inwardly therefrom. [B1, Figure 2.]

In Re Claim 20:
B1 teaches:
	An annular parts for mounting onto a shaft (102) of an aircraft engine, the assembly comprising: [Title discloses a shaft and aircraft.]
	A first annular body(40) having a surface defining a plurality of pulling features(42) extending from a remainder of the surface, the pulling features circumferentially spaced apart on the surface; and [Figure 5 and 6 show the tabs, Col. 5, ll. 9-33 disclose the feature of attaching the structure and it being removable after.  In so far as “pulling features” is a structural limitation the elements 42 are capable of being pulled when removing or working with the structure.]

B1 does not teach:
	A second annular body defining a balancing ring, the balancing ring concentric with the first annular body, the balancing ring having a plurality of protrusions and circumferential spaces between adjacent ones of the plurality of protrusions, the circumferential spaces accommodating the pulling features such that the pulling features of the first annular body and the protrusions intercalate the pulling features received within circumferential spaces defined between the portions of the balancing ring.

B1 further teaches:


L1 teaches:
	It is known to use balancing rings to balance rotating features that have cooling openings as it is known to provide openings for fasteners and/or cooling passages if said balancing rings might obstruct said passages. [Page 1, ¶4-5.  Further said system provides a way for adjusting weight of the system easily without uninstalling the ring and is advantageous when the balancing ring is near a fluid passage flow. [Page 1, ¶13-15.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of B1, to include a balancing structure and fastenable weights and open holed fasteners as taught by L1 and for the purpose of balancing the shaft while still accommodating the flow passages of B1.  This would yield a balance ring also present at the face of the shaft as disclosed and adjacent the retaining ring.

C1 teaches:
	It can be desirable to adjust the balancing rotor elements, by placing rotor tabs(23) such that they fit between and cover slots(14) for the purpose of locating said balancing feature. [Figures 1 and 4. Page 2, ¶24 and 29.] This is advantage not just for balancing the system against rotation but also to provide a manner that is better than brazing, welding, slots, etc. [Page 2, ¶25-26.] Further covering the spaces/slot openings in faces of rotating shifts can reduce windage losses and improve efficiency. [Page 2, ¶30.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the balance ring of C1, included tabs shaped .

Claims 3 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, C1, a L1 as applied to claims 1 and 10 above, and further in view of US 9,920,626 to Casaliggi et al. (C2).

In Re Claim 3:
B1 as modified in claim 1 teaches:
	The rotary parts assembly as defined in claim 1, wherein the portions that intercalate with the plurality of pulling features are all similarly shamed.

B1 as modified does not teach:
	Wherein at least one of the portions that intercalate has a different shape. 

C2 teaches:
It can be desirable that a balancing feature (2) can be adjusted such that the space between teeth(7) can be adjusted to various sizes to improve the balance. [Figures 4-5.]  This has the advantage that the balance of a system can be adjusted without adding weight.  [Col. 1, ll. 25-29, Col. 2, ll. 25-42.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the balancing tab teeth spacing can be adjusted with further scalloping as taught by C2, for the purpose of improving the balance further 

In Re Claim 14:
B1 as modified in claim 10 teaches:
	The assembly as defined in claim 10, wherein the portions that intercalate with the plurality of pulling features are all similarly shamed.

B1 as modified does not teach:
	Wherein at least one of the portions that intercalate has a different shape. 

C2 teaches:
It can be desirable that a balancing feature (2) can be adjusted such that the space between teeth(7) can be adjusted to various sizes to improve the balance. [Figures 4-5.]  This has the advantage that the balance of a system can be adjusted without adding weight.  [Col. 1, ll. 25-29, Col. 2, ll. 25-42.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the balancing tab teeth spacing can be adjusted with further scalloping as taught by C2, for the purpose of improving the balance further without adding weight to the system, for as long as the system can be trimmed before reaching scalloping limits. This yields the limitation of at least some of the teeth may have different shapes to accommodate balance weighting.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, C1, and L1 as applied to claims 1 and 10 above, and further in view of US 4,220,055 to Dubois et al. (D1) and US 4,776,763 to Light (L2).

In Re Claim 6:
B1 teaches:
	The rotary parts assembly as defined in claim 1, wherein the portions along said periphery defines a plurality of protrusions, the balancing ring having at least one hole defined therethrough. [L1.]

B1 as modified is silent as to:
	Rivets are used as the weight fasteners of L1, and that there is at least one hole per protrusion.

L2 teaches:
	It is well-known in the damping and balancing arts of turbines (Abstract) to use hollow rivets(20). [Figure 2, Claim 4.]
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow fasteners weights of L1 used in B1, such that the weighted fasteners of L1 are hollow rivets, as taught by L2, that rivets are a known alternative fastener element in the art of damping and weight balancing of rotor structures.  This would yield rivets forming the structures.  
	
D1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that there were weight protrusions in each of the balancing ring teeth, as taught by D1, for the purpose of reducing the weight of the system by increasing the spacing teeth to be between all needed holes, and the number of holes at least two per tooth for more weight options in the balancing ring.  This would yield the limitation of claim 6.

In Re Claim 16:
B1 teaches:
	The assembly as defined in claim 10, wherein the portions along said periphery defines a plurality of protrusions, the balancing ring having at least one hole defined therethrough. [L1.]

B1 as modified is silent as to:
	Rivets are used as the weight fasteners of L1, and that there is at least one hole per protrusion.

L2 teaches:
	It is well-known in the damping and balancing arts of turbines (Abstract) to use hollow rivets(20). [Figure 2, Claim 4.]
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow fasteners weights of L1 used in B1, such that the weighted 
	
D1 teaches:
	It is well-known to place at least two weight receiving holes(11) per ridge/protrusion(10). [Figure 2.] The number of weight holes increases the number of ways to adjust the weight, and the number of spaces(12) between protrusions increases the weight reduction of the ring itself in general before the balancing. [Col. 3, ll. 0-49.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that there were weight protrusions in each of the balancing ring teeth, as taught by D1, for the purpose of reducing the weight of the system by increasing the spacing teeth to be between all needed holes, and the number of holes at least two per tooth for more weight options in the balancing ring.  This would yield the limitation of claim 16.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over B1, C1, and L1 as applied to claim 1 above, and further in view of US 4,130,399 to Hallerblick (H1).

In Re Claim 8:
B1 as modified in Claim 1 teaches:
	The rotary parts assembly as defined in claim 7, wherein the tabs each define a pulling face extending radially inwardly. [B1, tab(42) Figure 6.]

B1 as modified in Claim 1 does not teach:


H1 teaches:
	It is known that retaining rings against bearing structures that are compressed can be difficult to remove without damage to the ring or the structure. [Col. 1, ll. 17-25.] A solution is to use a tool(6, 8) for interfacing with the tongues(4) of a retaining ring to remove these problems, the tool compressing the ring inward then pulling the outward axially. [Figures 1-4 show the initial ring and steps of preparing for removal. Col. 1, line 63 -65 disclose use with bearing seat and ring. Col. 2, ll. 4-37 disclose the features steps of preparing the tool to make the tool removeable.] This system utilizes an axial angling of the tongues/teeth as seen in Figure 1, to use the tool to loosen the compression. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the retention ring was angled and removable by a tool such as taught by H1, for the purpose of an improved method of controlling the deformation and removing the ring to make the process easier and reduce the risk of deformation and damage to the ring or the surrounding structure.  This would yield the limitation of a pulling tool configured to interface. 

In Re Claim 9:
B1 as modified in Claim 1 teaches:
	The rotary parts assembly as defined in claim 7, wherein the annular face and pulling face are axially adjacent. [B1, tab(42) Figure 6.]

B1 as modified in Claim 1 does not teach:
	There is an axial space between the pulling face and facing wall of the annular body. 

H1 teaches:
	It is known that retaining rings against bearing structures that are compressed can be difficult to remove without damage to the ring or the structure. [Col. 1, ll. 17-25.] A solution is to use a tool(6, 8) for interfacing with the tongues(4) of a retaining ring to remove these problems, the tool compressing the ring inward then pulling the outward axially. [Figures 1-4 show the initial ring and steps of preparing for removal. Col. 1, line 63 -65 disclose use with bearing seat and ring. Col. 2, ll. 4-37 disclose the features steps of preparing the tool to make the tool removeable.] This system utilizes an axial angling of the tongues/teeth as seen in Figure 1, to use the tool to loosen the compression. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of B1, such that the retention ring was angled at the tongues in an axial direction for use with a removing tool such as taught by H1, for the purpose of an improved method of controlling the deformation and removing the ring to make the process easier and reduce the risk of deformation and damage to the ring or the surrounding structure.  This would yield the limitation of a pulling face and annular opposite face being axially spaced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745